Exhibit 10.3
Second Amendment To
Receivables Financing Agreement
This Second Amendment to Receivables Financing Agreement (this “Amendment”),
dated as of December 23, 2019, is by and among DCP Receivables LLC, a Delaware
limited liability company, as Borrower (together with its successors and
assigns, the “Borrower”); DCP Midstream, LP, a Delaware limited partnership as
initial Servicer (in such capacity, together with its successors and assigns in
such capacity, the “Servicer”); the Lenders, LC Participants and Group Agents
party to the Financing Agreement (as hereinafter defined); PNC Bank, National
Association (“PNC”), as LC Bank (in such capacity, the “LC Bank”) and as
Administrative Agent (in such capacity together with its successors and assigns
in such capacity, the “Administrative Agent”); and PNC Capital Markets LLC, a
Pennsylvania limited liability company, as Structuring Agent (the “Structuring
Agent”).
W I T N E S S E T H:
Whereas, the Borrower, the Servicer, the Lenders, the LC Participants, the Group
Agents, the LC Bank, the Administrative Agent, and the Structuring Agent are
party to that certain Receivables Financing Agreement dated as of August 13,
2018 (as amended by the First Amendment thereto dated as of August 12, 2019, the
“Financing Agreement”).
Whereas, the Borrower, the Servicer, the Lenders, the LC Participants, the Group
Agents, the LC Bank and the Administrative Agent hereby agree to make certain
amendments to the Financing Agreement, as permitted by Section 14.01 of the
Financing Agreement, pursuant to the terms and conditions set forth herein.
Now, Therefore, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto agree as follows:
        Section 1. Definitions. Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Financing Agreement.
        Section 2. Amendments. The Financing Agreement is hereby amended as
follows:
        (a) Section 1.1 of the Financing Agreement is hereby amended by adding
the following defined term in appropriate alphabetical order:
“Second Amendment Effective Date” means December 23, 2019.
        (b) The defined term “Facility Limit” appearing in Section 1.1 of the
Financing Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:




--------------------------------------------------------------------------------



“Facility Limit” means, at any time of determination, the aggregate Commitment
of all Committed Lenders, which as of the Second Amendment Effective Date is
equal to $350,000,000, as reduced from time to time pursuant to Section 2.02(e).
References to the unused portion of the Facility Limit shall mean, at any time
of determination, an amount equal to (x) the Facility Limit at such time, minus
(y) the sum of the Aggregate Capital plus the LC Participation Amount.
        (c) Schedule I to the Financing Agreement is hereby amended and restated
in its entirety and as so amended shall read as set forth on Exhibit A attached
hereto.
        Section 3. Representations of the Borrower and the Servicer. Each of the
Borrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement are true and correct in all material
respects as of the date hereof and after giving effect to this Amendment (except
to the extent that such representations and warranties expressly refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date).
        Section 4. Conditions Precedent. This Amendment shall become effective
and be deemed effective as of the date first written above upon the satisfaction
or waiver of the following conditions precedent:
        (a) the Administrative Agent shall have received a fully executed
counterpart of this Amendment from each of the other parties hereto;
        (b) the Administrative Agent shall have received an executed
Reaffirmation, Acknowledgment and Consent of Performance Guarantor dated as of
the date hereof;
        (c) the Administrative Agent shall have received a fully executed
counterpart of the Second Amendment Fee Letter from each of the parties thereto;
and
        (d) no Unmatured Event of Default or Event of Default shall have
occurred and be continuing.
        Section 5. Counterparts. This Amendment may be executed by the parties
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument. Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.
        Section 6. Severability. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such
-2-



--------------------------------------------------------------------------------



prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
        Section 7. Governing Law and Jurisdiction. Sections 14.07, 14.10 and
14.11 of the Financing Agreement are incorporated in this Amendment by reference
as if such provisions were set forth herein mutatis mutandis.
        Section 8. Headings. The headings of this Amendment are provided solely
for convenience of reference and shall not affect the meaning or interpretation
of any provision of this Amendment.
[Signatures appear on following page.]




-3-



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.
DCP Receivables LLC,
as the Borrower
By: /s/ Sean P. O'Brien
        Name: Sean P. O'Brien
        Title: Group Vice President and Chief         
Financial Officer
DCP Midstream, LP,
as the Servicer
By: DCP Midstream GP, LP,
Its General Partner
By: DCP Midstream GP, LLC,
Its General Partner
By: /s/ Sean P. O'Brien
        Name: Sean P. O'Brien
        Title: Group Vice President and Chief         
Financial Officer





[Signature Page to Second Amendment to Receivables Financing Agreement]

--------------------------------------------------------------------------------



PNC Bank, National Association,
as Administrative Agent
By: /s/ Michael Brown
        Name: Michael Brown
        Title: Senior Vice President


PNC Bank, National Association,
as LC Bank and as Group Agent for the PNC Group
By: /s/ Michael Brown
        Name: Michael Brown
        Title: Senior Vice President


PNC Bank, National Association,
as a Committed Lender
By: /s/ Michael Brown
        Name: Michael Brown
        Title: Senior Vice President


PNC Capital Markets LLC,
as Structuring Agent
By: /s/ Michael Brown
        Name: Michael Brown
        Title: Managing Director






[Signature Page to Second Amendment to Receivables Financing Agreement]

--------------------------------------------------------------------------------



Exhibit A to Second Amendment to Receivables Financing Agreement
Schedule I
Commitments
PNC Group

PartyCapacityMaximum CommitmentPNCCommitted Lender$350,000,000PNCLC
Participant$350,000,000PNCLC BankN/APNCGroup AgentN/A




